          Case 2:16-cv-01068-JD Document 79 Filed 03/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NINEVEH INVESTMENTS LIMITED,                                 CIVIL ACTION
      Plaintiff,

               v.

UNITED STATES OF AMERICA,                                    NO. 16-1068
       Defendant.

                                            ORDER

       AND NOW, this 24th day of March, 2020, upon consideration of Request to Withdraw

Appearance (Document No. 78, filed March 2, 2020), which seeks to withdraw the appearance of

Mayling C. Blanco, Esquire as counsel for plaintiff, the Court noting that plaintiff continues to

be represented by the firms of Fox Rothschild, LLP, and Blank Rome, LLP, and by Jed M.

Silversmith, Esquire, Jason A. Snyderman, Esquire, and John P. Wixted, Esquire, IT IS

ORDERED that the appearance of Mayling C. Blanco, Esquire, as counsel for plaintiff, shall be

MARKED WITHDRAWN.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.
